HANEY, J.
(dissenting). To hold that the authority of the state committee is limited to persons who* have filed applications with the secretary of state requires, it seems to me, that “may,” in section 112, he changed to “must”; that the words “hearing applicants,” in section 114, be so changed as to read, “hearing applicants who have 'complied with the provisions of section 112 of this act”; and that the clause “and shall proceed by ballot and majority vote to determine who shall receive the official party in-dorsement” be changed as to read, “and shall proceed by ballot and majority vote to determine who, among such applicants, shall receive the official indorsement.” Without the interpolations indicated, or others of similar import, there is no warrant for interpreting “may” as “must” in the preceding section. On the other hand, the use of the word “may,” presumably used advisedly, indicates that the filing of a written application with the secretary of state was not intended to be a condition precedent to the consideration of any person’s qualifications for an appointive office. The power and duty of making indorsements having been expressly lodged with the state committee, without any express provisions limiting the exercise of such power to applications filed with the secretary of state, I do not think the power should be so limited by a forced construction of the statute, or by the interpolation of the words required to sustain the conclusion reached by the majority of this court. In absence of language clearly indicative of such a purpose, I could not conclude that any lawmaking body would intentionally declare that all indorsements and appointments shall be restricted to persons who seek public office. However, the question to be decided is not what the will of the sovereign power ought to be, but what it is, as expressed in the statute under consideration.
In my opinion, the application for the writ of mandamus should be granted.